Determination of the respondent Police Commissioner dated December 21, 1990, which dismissed petitioner from his position as a police officer, is unanimously confirmed, the petition denied and the proceeding brought pursuant to CPLR article 78 (transferred to this court by order of the Supreme Court, New York County [Martin Evans, J.], entered June 25, 1991) is dismissed, without costs and without disbursements.
Upon a review of the evidence, we find that there is substantial evidence to support the determination that petitioner was guilty of wrongfully possessing and ingesting cocaine. In addition, while the penalty imposed upon petitioner is severe, it is certainly commensurate with his guilt and not shocking to one’s sense of fairness (see, Matter of Pell v Board of Educ., 34 NY2d 222, 233). Concur — Carro, J. P., Milonas, Ellerin and Ross, JJ.